                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MAINE


                                    )
JEREMY PRATT,                       )
ROBERT J. RUFFNER, and              )
JOHN TEBBETTS,                      )
on their own behalf and             )    Civil Action No.
on behalf of all others similarly   )    1:20-cv-00295-JDL
situated,                           )
                                    )
       Plaintiffs,                  )
                                    )
v.                                  )
                                    )
SECURUS TECHNOLOGIES, INC.,         )
                                    )
       Defendant.                   )



     REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
      DISMISS AND MOTION TO STRIKE CLASS ALLEGATIONS BY
            DEFENDANT SECURUS TECHNOLOGIES, LLC
               (f/k/a SECURUS TECHNOLOGIES, INC.)
          Pursuant to Federal Rule of Evidence 201, and in connection with its motion

to dismiss Plaintiffs’ First Amended Complaint (“FAC”) pursuant to Federal Rules of

Civil Procedure 12(b)(1) & 12(b)(6) and motion to strike class allegations pursuant to

Federal Rule of Civil Procedure 12(f), defendant Securus Technologies LLC f/k/a

Securus Technologies, Inc. (“Securus”), respectfully requests that the Court take

judicial notice of the following:

          (1) Maine Department of Corrections (“Maine DOC”) Policy No. 21.3, “Prisoner

Telephone System”, dated May 14, 2002 (effective) and June 13, 2019 (last revision),

a true and correct copy of which is attached hereto as Exhibit 1, and available for

download at the following link: https://www.maine.gov/corrections/about/policies-

procedures-proposed-rules. 1

          (2) The Aroostook County Jail Inmate Handbook, dated September 2020, a true

and correct copy of which is attached hereto as Exhibit 2.

                     ARGUMENT AND CITATION TO AUTHORITIES

          In evaluating motions to dismiss, courts routinely take judicial notice of state

and county agency policies. See e.g. Wilson v. Clinton, 2:17-cv-00409-GZS, 2018 U.S.

Dist. LEXIS 123231, at *2 n.2 (D. Me. July 24, 2018) (taking judicial notice of Maine

DOC Policy No. 29.02, “Prisoner Grievance Process, Medical and Mental Health

Care”); see also Draper v. State of Me. Dep’t of Health & Human Servs., No. 2:13-cv-

00028-JAW, 2013 U.S. Dist. LEXIS 121506, at *11 (D. Me. Aug. 27, 2013) (taking

judicial notice of Maine Department of Health and Human Services Language Access



1
    Last accessed on November 17, 2020.


                                              1
Policy); see also Haley v. City of Boston, 657 F.3d 39, 46 (1st Cir. 2011) (on motion to

dismiss, court “may augment [the pleadings] with data points gleaned from

documents incorporated by reference into the complaint, matters of public record, and

facts susceptible to judicial notice”); see also Battle v. Collier Cnty. Sheriff's Office,

No. 2:14-cv-98-FtM-29DNF, at *7 (M.D. Fla. Mar. 6, 2014) (taking judicial notice of

the “Collier County Jail Policy and Procedure Manual” regarding inmate grievances

and dismissing inmate plaintiff’s complaint for failure to exhaust administrative

remedies”); see also Carter v. Arpaio, No. CV 08-1651-PHX-DGC (MEA), at *3 n.2 (D.

Ariz. Apr. 14, 2009) (taking judicial notice of the Maricopa County Jail’s Grievance

Procedure); see also Polnitz v. Peoria County, 08-1035, at *2 (C.D. Ill. Feb. 4, 2009)

(taking judicial notice of the grievance policy contained in the Peoria County Jail

Policies and Procedure Manual).

      In this case, Maine DOC Policy No. 21.3 and the Aroostook County Jail Inmate

Handbook are properly subject to judicial notice because they are “generally known

within the trial court’s territorial jurisdiction” and “can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.

Evid. 201(b). Because Securus has “request[ed] it and [supplied] the court . . . with

the necessary information,” the Court should take judicial notice of Maine DOC Policy

No. 21.3 and the Aroostook County Jail Inmate Handbook. Fed. R. Evid. 201(c).




                                            2
Dated: November 20, 2020   Respectfully submitted,


                           /s/ Rebecca Gray Klotzle
                           Rebecca Gray Klotzle
                           CURTIS THAXTER LLC
                           One Canal Plaza, Suite 1000
                           P.O. Box 7320
                           Portland, Maine 04112-7320
                           Tel: 207-774-9000
                           Email: rklotzle@curtisthaxter.com
                                  service@curtisthaxter.com

                           Admitted Pro Hac Vice:
                           Adam R. Fox (CABN 220584)
                           Gabriel Colwell (CABN 216783)
                           Marisol C. Mork (CABN 265170)
                           Squire Patton Boggs (US) LLP
                           555 South Flower Street, 31st Floor
                           Los Angeles, California 90071
                           Telephone: (213) 624-2500
                           Email: adam.fox@squirepb.com
                                  gabriel.colwell@squirepb.com
                                  marisol.mork@squirepb.com

                           Counsel for Defendant
                           Securus Technologies, LLC
                           f/k/a Securus Technologies, Inc.




                             3
                           CERTIFICATE OF SERVICE

      I hereby certify that on November 20, 2020, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will cause an

electronic notice to be sent to all registered counsel of record.



Dated: November 20, 2020                 /s/ Rebecca Gray Klotzle
                                         Counsel for Defendant
                                         Securus Technologies, LLC,
                                         f/k/a Securus Technologies, Inc.




                                            4
